                                                                ,   ..__ , "~"~-~~,--
      Case 4:20-cv-01171-A Document 10 Filed 01/15/21               U.S. DIST!< l(:TCOIJltT
                                                        Page 1 of 9 PageID      42
                                                                      NORT1 llllZN OfST/~ICT OJI TEXAS
                                                                                    lllJ•'.D

                    IN THE UNITED STATES DISTRICT COURT                . [~_~A~ I52~~1:]
                         NORTHERN DISTRICT OF TEXAS                   CLHRK, lJ.S. DISTH)CT C\)lJRT
                             FORT WORTH DIVISION


FRANCES MEDELLIN,                        §
                                         §
              Movant,                    §
                                         §
VS.                                      §   NO. 4:20-CV-1171-A
                                         §   (NO. 4:19-CR-153-A)
UNITED STATES OF AMERICA,                §
                                         §
              Respondent.                §


                         MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of Frances Medelli·n,

movant, under 28        u.s.c.   § 2255 to vacate, set aside, or correct

sentence. The court, having considered the motion, the

government's response, the record,           including the record in the

underlying criminal case, No. 4:19-CR-153-A, and applicable

authorities,     finds that the motion should be denied, except that

a hearing should be conducted as to the ground that movant's

counsel failed to file a notice of appeal after having been

instructed to do so.

                                        I.

                                    Background

       The record in the underlying criminal case reflects the

following:

       On May 17, 2019, movant was named in a one-count

information charging her with possession with intent to
     Case 4:20-cv-01171-A Document 10 Filed 01/15/21                           Page 2 of 9 PageID 43


distribute a mixture and substance containing a detectable

amount of methamphetamine, in violation of 21 u.s.c.

§§   841(a) (1) and (b) (1) (C). CR Doc. 1 17. On June 5, 2019, movant

appeared before the court with the intent to enter a plea of

guilty to the offense charged without benefit of a plea

agreement. CR Doc. 20. Movant and her attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced,                  and the stipulated facts supporting

movant's guilt. CR Doc. 22. They also signed a waiver of

indictment. CR Doc. 21. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce her to

plead guilty. Further, movant stated her understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                                      ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by her guilty plea; movant was satisfied with her

counsel and had no complaints regarding her representation; and,

movant and counsel had reviewed the factual resume and movant




1The "CR Doc. __" reference is to the number of the item on the docket in the underlying criminal case, No. 4:19-
CR-153-i\.
                                                        2
   Case 4:20-cv-01171-A Document 10 Filed 01/15/21   Page 3 of 9 PageID 44


understood the meaning of everything in it and the stipulated

facts were true. CR Doc. 38.

     The probation officer prepared the PSR, which reflected

that movant's base offense level was 34, as the offense involved

at least 10,000 kilograms but less than 30,000 kilograms of

converted drug weight. CR Doc. 25, , 19. She received a two-

level enhancement for possession of a firearm.         Id. , 20. She

received a two-level and a one-level reduction for acceptance of

responsibility. Id. ,, 26, 27. Based on a total offense level of

33 and a criminal history category of V, movant's guideline

imprisonment range was 210 to 262 months; however, the

statutorily authorized maximum sentence was 20 years, so the

guideline imprisonment range became 210 to 240 months. Id.

, 105. Movant filed objections, CR Doc. 35, and the probation

officer prepared an addendum to the PSR. CR Doc. 28. By order

signed November 18, 2019, the court cautioned movant that,

except to the extent accepted by the probation officer, the

objections asserted by movant to the PSR were without merit. In

particular, the court gave notice that it had tentatively

concluded that a sentence of 240 months' imprisonment would be

necessary for the court to properly take into account the

factors the court was to consider under 18 U.S.C. § 3553(a). CR

Doc. 30.
                                     3
        Case 4:20-cv-01171-A Document 10 Filed 01/15/21                               Page 4 of 9 PageID 45


            On November 22, 2019, the court sentenced movant to a term

of imprisonment of 240 months. CR Doc. 33. At the conclusion of

the sentencing hearing, the court advised movant of her right to

appeal. CR Doc. 39 at 13-14. Movant and her attorney signed a

notice of right to appeal conviction and sentence after s.entence

has been imposed. CR Doc. 32. Movant did not appeal,

                                                            II.

                                           Grounds of the Motion

            Movant asserts four grounds in support of her motion,

worded as follows:

            Ground One: Defendant's attorney failed to file notice
            of appeal.

            Ground Two: Defendant was a career criminal and
            enhanced so incorrectly.

            Ground      Three: The cap on defendant's sentence was 20
            years.      Defendant's attorney told defendant and her
            family      she would do no more than 10 years if she
            signed      plea.

            Ground Four: Defendant's sentencing judge was
            suffering from Alzheimer's disease at the time of her
            sentencing and feels that if her judge was not
            suffering from the disease at that time. [sic]

Doc.' 1 at 7-8.




2   The 11 Doc.   "reference is to the number of the item on the docket in this civil action.
                                                              4
     Case 4:20-cv-01171-A Document 10 Filed 01/15/21   Page 5 of 9 PageID 46


                                     III.

                         Applicable Legal Standards

A.     28   u.s.c.   § 2255

       After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice• resulting from

the errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558            (5th Cir. 1996).

Further, if issues 'are raised and considered on direct appeal, a

                                       5
     Case 4:20-cv-01171-A Document 10 Filed 01/15/21   Page 6 of 9 PageID 47


defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F. 2d 43 9,

441 (5th Cir. 1979)      (citing Buckelew v. United States, 575 F.2d

515, 517-18    (5th Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that      (1) counsel's performance fell below an

objective standard of reasonableness and (2)           there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687            (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).            "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751            (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)             (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

                                       6
     Case 4:20-cv-01171-A Document 10 Filed 01/15/21                          Page 7 of 9 PageID 48


claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282                                             (5th

Cir. 2000).

                                                      IV.

                                                 Analysis

         In her first ground, movant alleges that her attorney

failed to file a notice of appeal even though she had instructed

him to do so. The government concedes that a hearing will be

required on this ground.

         In her second ground, movant alleges that she should not

have been sentenced as a career offender. In support, she cites

to a Sixth Circuit case, United States v. Harris, arguing that

her "enhancement was from an attempt crime." Doc. 1 at Page ID'

15. The record reflects that movant was not sentenced as a

career criminal. CR Doc. 25,                      1   25.

         In her third ground, movant alleges that her attorney told

her she would "do no more than 10 years if she signed plea."



3
 The "PagcID _" reference is to the page number assigned by the court's electronic filing system and is used
because additional unnumbered pages were attached to the typewritten form used by movant in filing her motion.
                                                        7
   Case 4:20-cv-01171-A Document 10 Filed 01/15/21     Page 8 of 9 PageID 49


Doc. 1 at 7. In support, she alleges that her attorney provided

misguided information. Id. Movant makes no attempt to show that

but for counsel's errors she would not have pleaded guilty and

would have insisted on going to trial. Hill v. Lockhart, 474

U.S. 52, 58   (1985). She has not come forward with evidence to

prove the exact terms of the alleged promise to her, exactly

when and where the promise was made, and the precise identity of

an eyewitness to the promise. United States v. Cervantes, 132

F.3d 1106, 1110 (5th Cir. 1988)            Movant's allegation that she

relied on a promise of a ten year sentence is belied by the

record. Her sworn testimony in open court that she understood

the sentence she faced,    that her sentence could not be

determined until the PSR had been prepared, and that no one had

made any promise or assurance of any kind to induce her to plead

guilty is entitled to a presumption of verity. Blackledge v.

Allison, 431 U.S. 63, 74     (1977).

     Finally, in her fourth ground, movant makes the conclusory

allegation that the undersigned was suffering from Alzheimer's

at the time of sentencing. She says the matter was brought to

her attention by another inmate. Doc. 1 at 8. The ground is

patently frivolous. Miller, 200 F.3d at 282.




                                       8
   Case 4:20-cv-01171-A Document 10 Filed 01/15/21   Page 9 of 9 PageID 50


                                    V.

                                  Order

     The court ORDERS that the relief sought in grounds two,

three, and four of movant's motion be, and is hereby, denied.

     The court further ORDERS that a hearing be conducted as to

ground one of the motion, as set forth in a separate order

signed this date.

     SIGNED January 15, 2021.




                                                          ct Judge




                                    9
